Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment (except the title) was given in a telephone interview with Erik A. Wright (RN: 74,067) on July 14, 2022.

The application has been amended as follows:
IN THE TITLE
DISPLAY PANEL

IN THE CLAIMS
Claim 1. (Currently Amended) A display panel comprising:
a first substrate and a second substrate opposite to each other;
a display structure arranged on a side of the first substrate facing the second substrate;
a sealant surrounding the display structure;
a barrier structure arranged in a closed-loop pattern around peripheries of the display structure and located between the display structure and the sealant, the barrier structure being disposed on the first substrate and being spaced apart from the second substrate, the barrier structure being configured to hinder moisture to penetrate into an interior of the display panel; and
an encapsulation layer at least encasing the display structure and being spaced apart from the sealant in a direction parallel to the first substrate by a distance,
wherein the barrier structure has a height greater than a height of the display structure;
wherein the barrier structure comprises a first ramp and a vertical surface, the first ramp is located on a side of the barrier structure facing towards the display structure and extends from a top of the barrier structure toward a top of the display structure, and the vertical surface is located on a side of the barrier structure facing towards the display structure and perpendicular to a plane in which a surface of the first substrate is located;
wherein the vertical surface has a height greater than the height of the display structure and is connected between the first ramp and the plane in which the surface of the first substrate is located;
wherein the first ramp and the plane in which the surface of the first substrate is located form an acute angle which is greater than 0° and less than 45°; and wherein the barrier structure comprises a second ramp on a side of the barrier structure facing towards the sealant, and a plane in which the second ramp is located and the plane in which the surface of the first substrate is located form an acute angle which is greater than 45° and less than 90°.


	Allowable Subject Matter
Claims 1-2, 6 and 9-13 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOUXIANG HU whose telephone number is (571)272-1654. The examiner can normally be reached 9:00am---5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHOUXIANG HU/           Primary Examiner, Art Unit 2898